 1

 2

 3

 4

 5                                                 JS-6
 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   RINO RAMIREZ,                 )     NO. SA CV 16-1496-CJC(E)
                                   )
12                  Plaintiff,     )
                                   )
13        v.                       )          JUDGMENT
                                   )
14   JOHN DOE, SHERIFF DEPUTIES    )
     OF ORANGE COUNTY,             )
15                                 )
                    Defendants.    )
16   ______________________________)

17

18        IT IS ADJUDGED that the action is dismissed without prejudice.

19

20             DATED: October 9, 2018.

21

22
                                 _________________________________
23                                       CORMAC J. CARNEY
                                   UNITED STATES DISTRICT JUDGE
24

25

26

27

28
